In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________
                   No. 02-22-00129-CV
              ___________________________

KALEB RAY RUSSELL A/K/A KALEB RAY SANDERSON, Appellant

                              V.

            ASHTON PAIGE WEAVER, Appellee




          On Appeal from County Court at Law No. 1
                    Parker County, Texas
               Trial Court No. CIV-22-0041


            Before Bassel, Womack, and Wallach, JJ.
              Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Kaleb Ray Russell a/k/a Kaleb Ray Sanderson attempts to appeal

from the trial court’s “Final Protective Order” signed March 15, 2022. After we

received the record, it was apparent that the underlying suit started with an original

petition in a suit affecting the parent–child relationship and that an application for a

protective order was filed simultaneously with the petition. The original petition

sought a permanent injunction, along with other relief. The final protective order

denied “all relief requested in the Application for Protective Order but not expressly

granted”; it did not mention the relief that was requested in the petition.

      Accordingly, on May 25, 2022, we informed Appellant that we were concerned

that we might not have jurisdiction over this appeal from the final protective order

because it did not appear to be a final judgment or an appealable interlocutory order.

See Tex. Fam. Code Ann. § 81.009(c) (“A protective order rendered against a party in

a suit affecting the parent–child relationship may not be appealed until the time an

order providing for support of the child or possession of or access to the child

becomes a final, appealable order.”). We stated that unless Appellant or any party

desiring to continue the appeal filed with the court, on or before June 6, 2022, a

response showing grounds for continuing the appeal, this appeal could be dismissed

for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

      We have received no response and have confirmed that the petition in the

underlying suit affecting the parent–child relationship remains pending. Because there

                                            2
is no final judgment or appealable interlocutory order, we dismiss this appeal for want

of jurisdiction. See Tex. R. App. P. 42.3(a); 43.2(f).

                                                         Per Curiam

Delivered: July 7, 2022




                                             3